Citation Nr: 1037216	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by shin splints.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1978.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The case has since been transferred to the RO in Houston, Texas, 
after the Veteran relocated to that area.  

In July 2009, the Board remanded the case to the RO, via the 
Appeals Management Center, in Washington, D.C., in part, so that 
the Veteran could be scheduled for a Board hearing.  Due to 
confusion after the Veteran relocated to Houston, the RO had 
trouble notifying the Veteran of the hearing at her new address.  
Therefore, after the Veteran failed to appear to her initial 
hearing date, the case was remanded again in May 2010 to 
reschedule the hearing.  In July 2010, the Veteran testified at a 
hearing held before the undersigned acting Veterans Law Judge 
(VLJ) of the Board.  Therefore, the case is once again before the 
Board for appellate review.  

Regrettably, additional development is still required.  In this 
decision, the Board will grant the Veteran's petition to reopen 
her claim for service connection for bilateral hearing loss on 
the basis of new and material evidence.  However, the underlying 
claim for service connection for bilateral hearing loss and the 
claim for service connection for tinnitus are addressed in the 
REMAND portion of the decision below and are remanded to the RO 
via the AMC, in Washington, DC.





FINDINGS OF FACT

1.  During her July 2010 hearing, the Veteran notified the Board 
that she was withdrawing her claim for service connection for a 
disability manifested by shin splints.  

2.  An unappealed December 1979 rating decision denied service 
connection for hearing loss on the basis there was no evidence of 
a hearing loss disability related to service.

3.  The evidence received since the December 1979 rating decision 
indicates that the Veteran may have a current hearing loss 
disability in her right ear according to VA standards.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have 
been met concerning her claim for service connection for a 
disability manifested by shin splints.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The December 1979 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  Evidence submitted since the December 1979 rating decision is 
new and material, and the claim for service connection for 
bilateral hearing loss has been reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  See 38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2010).  In 
the present case, the Veteran testified at her July 2010 hearing 
that she was withdrawing her appeal concerning the claim for 
service connection for shin splints; hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, since the Board does not have jurisdiction to review 
this issue on appeal, it is dismissed.

II.  New and Material Evidence

The Veteran is ultimately seeking service connection for 
bilateral hearing loss.  However, the Board must first determine 
whether new and material evidence has been submitted to reopen 
her claim for service connection for bilateral hearing loss since 
a prior December 1979 rating decision also denied that claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be warranted for sensorineural 
hearing loss if manifested to a compensable degree within one 
year following discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

With respect to the element of a current disability, before 
service connection may be granted for hearing loss, the loss must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

The Veteran need not, however, have had this level of hearing 
loss in service, only currently; and service connection is 
possible if the current hearing loss disability can be adequately 
linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  That is to say, service connection for hearing loss may 
be granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

In this case, the RO issued a December 1979 decision in which it 
denied service connection for hearing loss.  That decision was 
based on the fact that the Veteran's service treatment records 
did not show a decrease in hearing.  Of particular relevance, 
audiometric testing at her induction examination in July 1977 
revealed, in the right ear, a 5-decibel loss at the 1000 Hz 
level, a zero-decibel loss at the 2000 Hz level, and a 5-decibel 
loss at the 4000 Hz level.  Testing in the left ear revealed 
similar findings except for a 15-decibel loss at the 4000 Hz 
level.  (Finding for the 3000 Hz level were not recorded.)  
Audiometric testing at her separation examination in October 1978 
showed, in the right ear, a zero-decibel loss at the 1000 and 
2000 Hz levels, a 5-decibel loss at the 3000 Hz level, and a 15-
decibel loss at the 4000 Hz level.  Testing in the left ear 
revealed a 5-decibel loss at all Hz levels from 1000 to 4000.  

Based solely on the service treatment records - since a VA 
audiological evaluation was never conducted in connection with 
her original claim - the December 1979 rating decision denied 
service connection for hearing loss on the basis that "SR's are 
negative for evidence showing decreased hearing and discharge 
exam also showed hearing within normal limits."  Although not 
mentioned by the RO at that time, the evidence of record in 
December 1979 also failed to show that the Veteran had a hearing 
loss disability according to VA standards. (i.e., the 
requirements of 38 C.F.R. § 3.385).

The Veteran was notified of the December 1979 rating decision and 
of her appellate rights in a letter dated January 1980; however, 
she did not initiate appellate review within one year of 
notification.  Therefore, the December 1979 rating decision is 
final and not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. §§ 
20.302, 20.1103 (2010).

In April 2003 the Veteran filed another claim for service 
connection for bilateral hearing loss, which is considered a 
petition reopen that claim on the basis of new and material 
evidence.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 2002).  
Therefore, the Board must determine whether new and material 
evidence has been submitted since the December 1979 rating 
decision to reopen the claim, since that decision is final and 
binding based on the evidence of record at that time.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is that 
added to the record since the last final denial on any basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108 (West 2002); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (West 2002).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  See Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

Since the final December 1979 rating decision, the Veteran has 
submitted a July 2003 VA audiological evaluation report, which 
establishes that she now, has a right ear hearing loss disability 
according to VA standards.  See 38 C.F.R. § 3.385 (2010).  This 
report shows that speech recognition was 92 percent for her right 
ear, which, by itself, establishes a right ear hearing loss 
disability according to 38 C.F.R. § 3.385.  Since a hearing loss 
disability was not present at the time of the final December 1979 
rating decision, this audiological evaluation report constitutes 
new and material evidence.  See Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a Veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant the claim).  

Inasmuch as there is new and material evidence, the claim for 
service connection for bilateral hearing loss is reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is relatively low and does not 
necessarily indicate this claim will be ultimately granted.

ORDER

The appeal is dismissed concerning the claim for service 
connection for a disability manifested by shin splints.

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted, subject to the further 
development of this claim on remand.


REMAND

The Veteran is seeking service connection for both bilateral 
hearing loss and tinnitus.  She claims she developed these 
conditions as a result of noise exposure while working around 
high-powered generators as a communications operator in service.  

The record discloses that the Veteran failed to appear to a VA 
audiological examination in January 2007, for the purpose of 
determining whether she has a hearing loss disability and 
tinnitus as a result of in-service noise exposure.  The Veteran 
testified that she was unable to attend the examination because 
she was incarcerated at that time.  See 38 C.F.R. § 3.655(b) 
(2010) (when a claimant, without good cause, fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence of 
record.)  The VLJ accepted the Veteran's reason as good cause and 
indicated that the case should be remanded so the Veteran could 
be afforded a VA examination to determine whether she has a 
hearing loss disability and tinnitus as a result of service. 







Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine 
whether she has a bilateral hearing loss 
disability according to the standards of 38 
C.F.R. § 3.385, and whether she has 
tinnitus.  If so, an opinion is also needed 
as to whether it is at least as likely as 
not (i.e., 50 percent or more probable) 
that her current hearing loss disability 
and tinnitus are related to noise exposure 
during or coincident with her military 
service.  In making these important 
determinations, review the claims file for 
the pertinent medical and other history, 
including the service treatment records, 
the July 2003 audiological evaluation 
report, and her history of noise exposure 
prior to, during, and since service.  The 
examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

2.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the Veteran's 
satisfaction, send her and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the record 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


